Citation Nr: 0407213	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  02-12 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral plantar 
fasciitis.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to an increased rating for a low back 
disability, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to May 
1970, and from March 1971 to November 1986.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In a July 2001 rating 
decision, the RO denied service connection for bilateral 
plantar fasciitis and for a left shoulder disability.  Also 
in that decision, the RO increased the rating for the 
veteran's low back disability from 10 percent to 40 percent.  
The veteran has appealed for a rating higher than 40 percent.  
In a June 2002 rating decision, the RO denied the veteran's 
claim for a total rating for compensation based on individual 
unemployability (TDIU).

In an October 2003 hearing before the undersigned Veterans 
Law Judge at the RO, the veteran withdrew his appeal for an 
increased, compensable disability rating for bilateral 
hearing loss.

In his testimony, the veteran again raised a claim for TDIU.  
This issue has not been adjudicated, and is referred to the 
RO for initial adjudication.

It appears from the veteran's statements that he may be 
seeking service connection for a cervical spine disorder, 
with manifestations into the upper extremities.  Such a claim 
has not yet been adjudicated by the RO.  The Boards refers 
the issue to the RO, to ask the veteran to clarify whether he 
is making such a claim, and to take appropriate action to 
develop and adjudicate the claim if the veteran is pursuing 
it.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  The veteran is competent to report a continuity 
of symptomatology since service.  Charles v. Principi, 16 
Vet. App. 370 (2002).

The veteran contends that he incurred bilateral plantar 
fasciitis as the result of injury to his feet from extensive 
parachute jumping during service.  He testified that he made 
hundreds of parachute jumps during service and has had pain 
in his feet since service.  The veteran's service records 
reflect parachute jumping, and physicians diagnosed bilateral 
plantar fasciitis on VA examinations performed in 2001 and 
2002.  The claims file does not contain any medical evidence 
or opinion linking the current plantar fasciitis to the 
parachute jumping or other events in service.  Thus an 
examination is necessary.

The veteran also attributes a left shoulder disability to 
parachute jumping during service.  He has explained that in 
landing from parachute jumps he would make contact with the 
ground first with his feet, and then with his left arm, 
absorbing part of the impact with his left shoulder.  VA 
medical examinations in 2001 and 2002 show current bursitis 
and chronic strain in the veteran's left shoulder.  At the 
examinations, the veteran reported that pain in his left 
shoulder began in 1998.  However, he also testified that his 
left shoulder pain began in service.  The record is 
insufficient to decide the claim, because there is no medical 
opinion as to the relationship between the current left 
shoulder disability and service.

The veteran is seeking a rating in excess of the current 40 
percent rating for his service-connected chronic low back 
pain syndrome.  On VA medical examination in May 2002, lumbar 
spine diagnoses included degenerative joint disease, 
degenerative disc disease, and radiculopathy.  While the 
veteran's claim for an increased rating was pending, VA 
revised the regulations and rating schedule for evaluating 
disorders of the spine.  In 2002, there was revision of the 
criteria for evaluating intervertebral disc syndrome.  See 67 
Fed. Reg. 54,345-54,349 (August 22, 2002) (codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  In 2003, 
the criteria for evaluating disabilities of the spine were 
revised.  See 68 Fed. Reg. 51,454-51,458 (August 27, 2003) 
(to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243).

For the period since the revised regulations became 
effective, VA must consider whether the veteran would receive 
a more favorable outcome under the revised law and 
regulations.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991); DeSousa v. Gober, 10 Vet. App. 461 (1997); Wanner v. 
Principi, 17 Vet. App. 4 (2003).  The Board will remand the 
low back rating issue to the RO to readjudicate with 
consideration of the revisions in the regulations.  The RO 
should also schedule the veteran for a new VA examination to 
obtain findings relevant to the old and new rating criteria.

Accordingly, this case is remanded for the following:

1.  The RO should schedule the veteran 
for an orthopedic examination of his feet 
and left shoulder.  The veteran's claims 
file should be provided to the examiner 
for review.  With regard to the veteran's 
current bilateral plantar fasciitis, and 
his left shoulder disorder, the examiner 
should express an opinion as to whether 
it is at least as likely as not (50 
percent probability or more) that each 
disorder was incurred as a result of 
injury or disease during service, to 
include injury attributable to extensive 
parachute jumping.

2.  The RO should schedule the veteran 
for orthopedic and neurologic 
examinations to determine the current 
manifestations of the service-connected 
low back disability.  Findings should 
include the ranges thoracolumbar spine 
motion in degrees including any 
additional loss due to of weakened 
movement, excess fatigability, or 
incoordination, findings as to any 
resultant neurologic impairment.

3.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
increased rating for a low back 
disability, with consideration of 
revisions in the regulations for 
evaluating spine disorders.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




